IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41431
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SOLOMON EVERFIELD, JR.,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:01-CR-109-ALL
                         - - - - - - - - - -
                            August 2, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Solomon

Everfield, Jr., has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Everfield was notified of counsel’s motion, but has not

filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41431
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.